Title: I. Petition of Thomas Johnson, [before 11 November 1777]
From: Johnson, Thomas
To: Virginia Assembly



[Before 11 November 1777]

To the Honl. The Speaker and Delegates of the Common Wealth of Virginia.
The Petition of Thomas Johnson Jun. humbly shewith that your petitioner was appointed a Captain in the County of Louisa and raised his quota of men and when he was about to march to Join his Ridgment, was obliged to hire a Cart and two Stears of Charles Yancey to carry his mens baggage &c. as far as Carrs bridge and after they were arrived there, your petitioner was under the necessaty of carrying them to Fredricksburg as he could not get another carriage to convey the baggage; and after your petitioner had discharged the Cart and Stears as they returned home they both died; and your petitioner was sued by the said Yancey and obtained a Judgment in Louisa Court against your Petitioner for the sum of Twelve pounds Twelve shillings and cost of suit amounting to two pounds thirteen shillings and six pence which your petitioner is obliged to pay, and as he incurred this expence and damage for serving the Publick he hopes you will take his case under consideration and make him such satisfaction as you in your wisdom shall think requisite and your Petitioner as in duty bound shall always pray &c.
